Citation Nr: 0830025	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  03-06 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for cervical, thoracic, and 
lumbar spine disorders.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Francis, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1984 to 
September 1990. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied a 
petition to reopen a final disallowed claim for service 
connection for cervical, thoracic, and lumbar spine 
disorders. 

The veteran testified before the Board sitting at the RO in 
March 2005.  A transcript of the hearing is associated with 
the claims file. 

In November 2005, the Board granted the petition to reopen 
the claim and remanded it for further development.  It is now 
before the Board for adjudication.  

In the November 2005 remand, the Board noted that in 
September 2001, the veteran submitted claims for service 
connection for lupus, fibromyalgia, bronchitis, irritable 
bowel syndrome, and bilateral carpal tunnel syndrome.  As the 
record showed no action had been taken on the claims, the 
Board referred the issues to the RO for further action.  The 
claims file shows that no action has been taken.  The Board 
again refers the issues above to the RO for actions as 
appropriate.  

After review of newly developed evidence from Social Security 
Administration examinations, the Board also notes that the 
veteran was diagnosed with myofascial pain or myofacial pain 
syndrome both during and after service.  These disorders are 
muscular system disorders and not the spinal disorders of 
scoliosis and osteoarthritis that are before the Board on 
appeal.  As the evidence appears to raise a claim for service 
connection for a myofascial muscle disorder, this specific 
issue is also referred to the RO for further development.  




FINDINGS OF FACT

1.  The veteran's scoliosis of the lumbar spine is a 
developmental defect.  

2.  The veteran's osteoarthritis and radiculopathy of the 
cervical, thoracic, and lumbar spine first manifested many 
years after service and are not related to any aspect of 
service. 


CONCLUSION OF LAW

The criteria for service connection for cervical, thoracic, 
and lumbar spinal disorders have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Upon receipt of a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

In March 2002, the RO provided notice that addressed the 
requirements for new and material evidence to reopen the 
claim, but did not provide the criteria to substantiate 
service connection or discuss VA's and the veteran's 
responsibilities to obtain relevant evidence.  Therefore, the 
duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance 
of a VCAA notice followed by readjudication of the claim)  
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

In this case, in correspondence in August 2003, the RO 
provided adequate notice of the responsibilities for 
obtaining evidence and the criteria for the first three 
elements of service connection.
Although the notice letter was not sent before the initial 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of her claim and given ample 
time to respond, but the AMC readjudicated the case in a 
November 2007 supplemental statement of the case after the 
notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained a 
medical examination.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.
  
The veteran served as an Army motor transport operator.  She 
contends that her spinal disorders first manifested in 
service as a result of injury from repetitive physical 
activities in service.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Some chronic diseases maybe presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arthritis).

Service medical records showed that the veteran sought 
treatment on several occasions for symptoms of neck and back 
pain.  In February 1985, an examiner noted the veteran's 
reports of back and foot pain and a history of fracture of 
the right ankle eight months earlier.  An examination of the 
back was negative, and the examiner diagnosed plantar 
fasciitis.  In March 1985, an examiner noted the veteran's 
reports of continued back and leg pain but found no back 
abnormalities.  In December 1985, a physician in a 
rheumatology clinic evaluated the veteran's symptoms of 
recurrent painful and swollen joints.  After review of X-
rays, the examiner diagnosed arthralgia of unknown origin but 
noted no spondyloarthropathy or other abnormalities of the 
spine. 

In January 1986, X-rays showed early dextro-scoloisis of the 
thoracic spine and some sclerosis of the iliac portion of the 
right sacroiliac joint.  In April 1986, another physician in 
the rheumatology clinic reviewed the veteran's status and 
noted her reports of constant back discomfort, particularly 
in the upper and mid-back, most prominent late in the day.  
He noted that sacroiliac joint sclerosis was shown in the 
past but with no erosive disease.  On examination, the 
physician noted tenderness along the spine.  He diagnosed 
arthralgia with paravertebra symptoms of unknown origin and 
prescribed anti-inflammatory medication and exercise.  

In August 1987, the veteran sought treatment for neck and 
upper back pain following an automobile accident.  The 
examiner found no evidence of injury, diagnosed muscle 
strains, and prescribed medication.  In August 1988, an 
examiner noted the veteran's reports of low back pain for the 
previous week.  The examiner diagnosed acute thoracolumbar 
strain and prescribed rest, hot soaks, and medication. 

In June 1989, a physician noted the veteran's reports of neck 
and back pain.  He diagnosed trap trigger point and 
myofascial pain of the lower paraspinals and prescribed 
stretching exercises and anti-inflammatory medication.  New 
X-rays were obtained in August 1989 that showed a 
straightening of the cervical spine curvature but no 
degenerative changes and levoscoliosis of the lumbar spine 
with no degenerative changes.  Three physicians reviewed the 
status and continued to prescribe stretching exercises.  In 
October, November, and December 1989, physicians noted that 
the veteran was not improving with physical therapy.  They 
continued to diagnose myofascial pain and suggested that 
there might be a stress component to the pain. 

In March 1990, a military psychologist noted a clear 
somatization pattern to the veteran's recurrent pain with 
significant exogenous stressors.  He diagnosed a somatization 
disorder and provided instruction on managing the stressors 
and relaxation training.  Concurrently, a physician noted a 
tender nodule at T-7 and an exacerbation of myofascial 
syndrome and medial epicondylitis.  He prescribed rest, heat, 
stretching, and anti-inflammatory medication.  

There is no record of a physical examination performed at the 
end of active service.  In an October 1989 examination for 
retention on active duty, a physician noted mild scoliosis 
and that the veteran was restricted in duties at that time 
for low back pain.  

In January 1991, a VA examiner noted the veteran's reports of 
spinal tenderness and neck aches.  The examiner noted the 
history of an ankle fracture but no traumatic injury of the 
spine.  The examiner noted a full range of motion of the 
cervical and lumbar spine with no muscle spasms but some 
subjective tenderness to palpation over the coccyx.  X-rays 
of the cervical spine showed some straightening of the normal 
lordotic curve but were otherwise unremarkable.  X-rays of 
the thoracic and lumbar spine showed some scoliosis but 
normal disc spacing and intact structures.  The examiner 
diagnosed spinal pain with no comments regarding pathology or 
etiology. 

In March 1991, a private physician performed an examination 
for the Social Security Administration (SSA).  The physician 
noted the veteran's account of her military history and that 
her contention that her persistent back and neck pain were 
the result of rigorous physical training in service.  The 
veteran reported continued coccyx sensitivity and limitations 
in prolonged walking, standing, and lifting due to back 
discomfort with some improvement with the use of anti-
inflammatory medication.  The physician noted some tenderness 
to palpation over the entire spine but no significant 
limitation of motion.  X-rays showed only slight scoliosis of 
the lumbar spine.   

Outpatient treatment records from a private physician from 
2000 to 2005 showed periodic notations of symptoms of 
persistent back pain, exacerbated by stress or exertion, and 
not responsive to trigger point injections.  A VA magnetic 
resonance image of the three spinal regions ordered by the 
private physician in December 2000 showed normal structures 
with no evidence of masses, cord compression, or fractures.  
There was minor disc bulging at C6-7 without stenosis or 
space narrowing.  A bone scan in September 2001 showed 
scoliosis of the lower dorsal spine and ill defined areas of 
increased activity in the mid and lower dorsal spine assessed 
to be degenerative or related to old trauma.  

Starting in April 2002, the veteran received on-going 
treatment at a private pain clinic for back and neck pain 
extending to the upper and lower extremities.  The initial 
diagnosis was cervical and lumbar radiculopathy.  In 
September 2004, an X-ray of the cervical spine showed very 
mild degenerative changes about the lower cervical spine a 
straightening of the lumbar lordotic curve with no evidence 
of recent injury.  In March 2005, magnetic resonance images 
of the cervical spine showed a small C6-7 disc protrusion, 
similar to a prior study, with no evidence of myelopathy.  An 
image of the lumbar spine showed mild disc bulging at L4-5 
with no herniation or stenosis but with some degree of disc 
dessication.  The physicians at the pain clinic prescribed a 
conservative treatment regimen with occasional epidural 
injections, medication, and deep tissue massage.  In the most 
recent report in March 2006, a physician noted that the 
veteran was pain free but with intermittent muscle spasms as 
long as the veteran was performing stretching exercises and 
compliant with medication.  He diagnosed lumbar 
radiculopathy, cervicalgia, and myofascial pain syndrome.  He 
also noted that the veteran's private physician prescribed an 
anticonvulsant medication used to treat seizures and 
fibromyalgia.

In a March 2005 Board hearing, the veteran described the 
onset of neck pain in 1985 as not related to any traumatic 
injury.  However, the veteran stated that her routine duties 
in truck operations and maintenance and regular Army physical 
training were rigorous and exacerbated her discomfort.  The 
veteran also stated that after service she was treated for 
fibromyalgia and lupus in 1991 and later at a pain clinic 
starting in 1997 for osteoarthritis and spinal radiculopathy.  
She stated that she first applied for Social Security 
Administration disability benefits in 2000 and that they were 
immediately granted.  However, SSA records showed that the 
veteran's claims for benefits were denied in 1991, 1995 and 
1999 before being granted in 2000.  

In December 2006, a VA physician noted a review of the claims 
file and the absence of any spinal trauma in service.  He 
noted the veteran's history of the onset of spinal discomfort 
and her report of demanding physical duties and training.  
The physician noted the veteran's reports of constant pain in 
the neck, upper shoulders, and back radiating to the legs.  
The pain limited extended walking or sitting but the veteran 
did not use a brace or cane.  On examination, the physician 
noted no cervical deformities, muscle spasms, or trigger 
points.  There was some limitation of motion with pain at the 
limits but no neurological deficits.  The thoracic and lumbar 
spine was straight with good muscle tone and no spasms, 
trigger points, scoliosis, or kyphosis.  There was some 
limitation of motion of the thoracolumbar spine with pain at 
the limit but no incoordindation, weakness, fatigability, 
neurological deficit, or additional functional loss on 
repetition.  

After review of X-ray studies, the physician diagnosed normal 
cervical spine without residuals of trauma, chronic lumbar 
strain without residuals of trauma, and mild scoliosis of the 
lower thoracic area that he evaluated as developmental and 
not symptom producing.  The physician stated that the 
veteran's current spine disabilities were less likely than 
not related to active service including the treatment in 
service for neck and back pain.  The physician cited the 
absence of evidence of trauma as part of the rationale for 
his opinion.  

In April 2007, new magnetic resonance images were obtained 
and evaluated at the private pain clinic.  A cervical study 
revealed indications of abnormalities behind the vertebra 
bodies at several levels.  However, an alternative 
interpretation was a demyelinating process such as myelopathy 
or myelomalacia.  There were also indications of a disc 
herniation at C6-7, a condition more severe than on the 
previous study in 2005.  A lumbar study revealed more 
pronounced disc disease at L4-5 but without narrowing of disc 
spacing or stenosis.  

In August 2007, the VA physician from December 2006 again 
reviewed the claims file, his previous examination report, 
and the images from April 2007.  The physician stated that 
his opinion and rationale regarding the absence of a 
relationship of the veteran's current disability to active 
service remained unchanged.  

The Board concludes that service connection for cervical, 
thoracic, and lumbar spine disorders is not warranted.  As 
previously discussed, a chronic myofascial muscle disorder is 
not for consideration before the Board, and the veteran has 
submitted a claim for service connection for fibromyalgia 
which has not been developed or adjudicated.  Therefore, the 
Board limits its decision to the spinal disabilities only.
 
Although the veteran was treated on many occasions in service 
for generalized back and neck pain, no spinal pathology was 
identified on any examination in service or on a VA 
examination shortly after discharge.  The veteran was treated 
on one specific occasion following an automobile accident but 
the diagnosis was muscle strain with no evidence of injury.  
Scoliosis of the lumbar spine was noted as early as 1986; 
however, the VA physician in 2006 stated that scoliosis is a 
developmental disorder and not causative of the veteran's 
chronic pain.  Rather, the veteran's pain was consistently 
diagnosed and treated as muscle strain and myofascial pain 
syndrome with anti-inflammatory medications, rest, and 
stretching exercises and physical therapy.   

The first competent medical evidence of spinal disease was in 
the magnetic resonance images obtained in 2000 and in a bone 
scan in 2001, both evaluated as mild deficits.  Although both 
private and VA examiners accurately noted the veteran's 
history of rigorous repetitive duties and training without 
traumatic injury, only one evaluator in September 2001 
suggested a conditional relationship to an unspecified old 
trauma.  No other medical examiner attributed the veteran's 
back pain to any aspect of her activities in service.  The 
Board places greatest probative weight on the opinion of the 
VA physician in December 2006 and in August 2007 who reviewed 
the entire claims file including the detailed service medical 
records and concluded that the veteran's current spinal 
disease was not related to the symptoms and treatment for 
generalized back pain, diagnosed as myofascial syndrome, 
muscle strain, or reaction to stress, in service.  

The weight of the credible evidence demonstrates that the 
veteran's current cervical, thoracic, and lumbar spinal 
diseases first manifested many years after service and are 
not related to any aspect of active service.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for cervical, thoracic, and lumbar spinal 
disorders is denied.  



____________________________________________
MICHAEL D. MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


